DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 30, 31 and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciamacco, Jr. et al.(5,938,582, hereinafter Ciamacco).
Claim 21 - Ciamacco teaches an implantable device -10- configured to be positioned in tissue of a living body using a push wire -56- for coaptation of a body lumen of the living body, the implantable device comprising: an adjustable membrane element -26- including a continuous wall having an inner surface defining a chamber; an elongate conduit -50- including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen, lumen within element -50-, the conduit peripheral surface connected to and sealed to the adjustable membrane element -26- at or near the conduit front end at -48-, the push wire lumen extending longitudinally in the conduit and having an inlet to receive a portion of the push wire -56- and a diameter suitable for accommodating the received portion of the push wire; and a fixation mechanism -44- coupled to the conduit front end and configured to anchor the implantable device to the tissue and to be operated using longitudinal movements of the push wire -56-, see column 7 lines 12-40.
Claim 22 - the fixation mechanism -44- is configured to engage a portion of the tissue using a forward longitudinal movement of the longitudinal movements of the push wire, extending the elements -44- beyond element -54- and to trap the engaged portion of the tissue using a reverse longitudinal movement of the longitudinal movements of the push wire, as the elements -44- bow outward the tube -56- is retracted, the forward longitudinal movement resulting from pushing the push wire toward the conduit front end, the reverse longitudinal movement being a longitudinal movement in a direction opposite to a direction of the forward longitudinal movement.
Claim 22 - Ciamacco teaches the fixation mechanism -44- is configured to engage a portion of the tissue using a forward longitudinal movement of the longitudinal movements of the push wire, pushing the distal end beyond element -54- and to trap the engaged portion of the tissue using a reverse longitudinal movement of the longitudinal movements of the push wire, the forward longitudinal movement resulting from pushing the push wire toward the conduit front end, the reverse longitudinal movement being a longitudinal movement in a direction opposite to a direction of the forward longitudinal movement, and as the elements -44- expand the rod -54- moves in the reverse direction relative to tube -50-.
Claim 23 - the fixation mechanism -44- is configured to allow the implantable device to be released from the tissue by expelling the trapped portion of the tissue using additional longitudinal movements of the push wire to reduce the elements -44- from an expanded state to a retracted state and then pulled into sleeve -54-.
Claim 24 - Ciamacco teaches the fixation mechanism -44- is configured to allow the implantable device to be released from the tissue by pulling the implantable device, pulled into sleeve -54- to be removed.

Claim 25 - Ciamacco teaches the fixation mechanism comprises: a spring, elements -44- including a spring front end at -58- and a spring rear end, at -48- coupled to the conduit front end -50-, the spring configured to be extended to engage the portion of the tissue using the forward longitudinal movement of the push wire -56- to extend the distal end beyond sleeve -54- and to contract to trap the engaged portion of the tissue using the reverse longitudinal movement of the push wire, to pull the elements back into sleeve -54-; and a device tip -62- coupled to the spring front end, at -58- to be pushed by the push wire, -56- during the forward longitudinal movement of the push wire, -56-.
Claim 30 - Ciamacco teaches an implantable device kit for controllable coaptation of a body lumen in tissue of a living body, comprising: a push wire -56-; and an implantable device -10- configured to be positioned in the tissue adjacent to the body lumen using the push wire -56- and to control the coaptation of the body lumen, the implantable device including: an adjustable membrane element -26- including a continuous wall having an inner surface defining a chamber; an elongate conduit -50-including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen, inside tube -50-, the conduit peripheral surface connected to and sealed to the adjustable membrane element at or near the conduit front end, -48-, the push wire lumen extending longitudinally in the conduit and having an inlet to receive a portion of the push wire and a diameter suitable for accommodating the received portion of the push wire, -56- is inside -50-; and a fixation mechanism -44-coupled to the conduit front end and configured to be activated using longitudinal movements of the push wire -56-  to limit displacement of the implantable device -10- in the tissue after the positioning by anchoring the implantable device to a portion of the tissue.

Claim 31 - the push wire -56- is a hollow core push wire including a push wire front end at -58-, a push wire rear end(opposite end), and a core lumen receiving element -60- extending longitudinally in the push wire -56- and having one or more front openings at the push wire front end and a rear opening at the push wire rear end, see figure 16.
Claim 34 - Ciamacco teaches a method for coapting a body lumen in tissue of a living body, the method including providing an implantable device -10-  including: an adjustable membrane element -26- including a continuous wall having an inner surface defining a chamber; an elongate conduit -50- including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen, inside element -50-, the conduit peripheral surface connected to and sealed to the adjustable membrane element at or near the conduit front end, at -48-, the push wire lumen extending longitudinally in the conduit and having an inlet to receive a portion of a push wire -56- and a diameter suitable for accommodating the received portion of the push wire; and a fixation mechanism  -44- configured to anchor the implantable device to the tissue; and operating the fixation mechanism using longitudinal movements of the push wire, to push the device out of sleeve -54-.
Claim 35 - Ciamacco teaches operating the fixation mechanism -44- comprises using one or more longitudinal movements of the push wire to activate the fixation mechanism for anchoring the implantable device to the tissue, push out of sleeve -54- and retract as elements -44- expand and additional one or more longitudinal movements of the push wire to deactivate the fixation mechanism for releasing the implantable device from the tissue push to retract elements -44- and then pull to remove through sleeve -54-.

Claim 36 - Ciamacco teaches operating the fixation mechanism -44- comprises using one or more longitudinal movements of the push wire to activate the fixation mechanism for anchoring the implantable device to the tissue, pushing forward to move element -44- out of sleeve -54- the retracting element -56- as elements -44- expand and pulling the implantable device for releasing the implantable device from the tissue, pushing element -56- to reduce elements -44- then pulling to remove the device into/through sleeve -54-.

Claim 37 - Ciamacco teaching operating the fixation mechanism -44- engaging a portion of the tissue using a forward longitudinal movement of the longitudinal movements of the push wire -56- to extend elements -44- beyond sleeve -54-, the forward longitudinal movement resulting from pushing the push wire toward the conduit front end; and trapping the engaged portion of the tissue using a reverse longitudinal movement of the longitudinal movements of the push wire, as the elements -44- expand the element -56- moves in the opposite direction, the reverse longitudinal movement being a longitudinal movement in a direction opposite to a direction of the forward longitudinal movement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 28-32, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 12 and 13 of copending Application No. 16/949,991 in view of Ciamacco, Jr, et al(5,938,582). The claims of ‘582 set forth the same invention but use the general term “motion” instead of longitudinal motion.  Ciamacco teaches a similar device using longitudinal motion to anchor the device -10- with elements -44-.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use “longitudinal motion as taught by Ciamacco for the “motion” claimed in ‘582 as a substitution of one well known motion to replace a generic motion. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 26, 27, 32, 33 and 38-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 26, the prior art does not teach or fairly suggest the spring comprises multiple coils with space between the coils to maintain viability of the portion of the tissue trapped in the spring.
Regarding claim 27, the prior art does not teach or fairly suggest the fixation mechanism comprises pincers coupled to the conduit front end and configured to be opened to engage the portion of the tissue using the forward longitudinal movement of the push wire and to be closed to trap the engaged portion of the tissue using the reverse longitudinal movement of the push wire.
Regarding claims 32 and 33, the prior art does not teach or fairly suggest the kit as claimed wherein tissue is engaged by drawing fluid from the core lumen.
Regarding claim 38, the prior art does not teach or fairly suggest a method as claimed including trapping tissue by returning a spring to a resting position.
Regarding claim 39, the prior art does not teach or fairly suggest a method as claimed engaging and disengaging the tissue with pincers operated by longitudinal movement of the pushwire.
Regarding claim 40, the prior art does not teach or fairly suggest a method as claimed operating the fixation mechanism comprises passing a fluid through a lumen to facilitate the engagement of the portion of the tissue, the lumen including at least one of the push wire lumen of the conduit of the implantable device or a core lumen of the push wire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent 4,936,823 teaches an implantable device including an anchoring portion -18 activated and deactivated by longitudinal movement of element    -34-, but does not teach an adjustable membrane as claimed.
US Patent Application publication 2012/0108881 teaches an implantable member expandable by rotation but does not teach a fixation element, adjustable membrane, and longitudinal push wire as claimed.
US Patent Application Publication 2010/0292530 teaches an implantable device uses tissue ingrowth to secure the location of the device and does not use fixation means operated by longitudinal movement of a push wire.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791